Citation Nr: 0617902	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  98-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active service from June 1980 to 
February 1982.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1996 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations 
scheduled in February 1997 and September 2003.

2.  The Board remanded this case back to the RO in June 2005 
to give the veteran another opportunity to appear for an 
examination.

3.The veteran was notified of the dates of two scheduled VA 
examinations at his address of record.

4.  The veteran failed to report for scheduled VA 
examinations in August and October 2005 and has not shown 
good cause for doing so.

5.  The veteran was notified that failure to report for a 
scheduled examination without good cause could result in 
denial of his claim.


CONCLUSION OF LAW

The claim for an increased rating for schizophrenia, paranoid 
type, is denied as a matter of law.  38 C.F.R. § 3.655(b) 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2005).  

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

When this claim was remanded by the Board in June 2005, the 
veteran was notified of the provisions of 38 C.F.R. § 3.655 
which include the consequences of failure to appear for a 
scheduled VA examination.  The RO mailed notification of the 
scheduled examinations to the veteran's address of record.  
This was the address noted from several sources checked by 
the RO.  The notices were not returned as undeliverable.   
The veteran was scheduled for a VA examination in August 2005 
and he did not appear for the examination.  He was 
rescheduled in October 2005 and again did not appear.  The 
veteran has not provided an explanation for his failure to 
report for the scheduled examinations.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2005) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled VA examination without good cause.

The Board acknowledges the RO's efforts to locate the 
veteran, and that it appears the veteran has not changed his 
address.  Therefore, the Board finds that additional efforts 
to schedule an examination would be futile.  In the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2005).  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran failed to report to 
the scheduled August 2005 and October 2005 VA examinations 
without good cause.  See 38 C.F.R. § 3.655.  Therefore, the 
claim for an increased rating must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the amendments 
to the law enacted by the Veterans Claims Assistance Act of 
2000 and the duty to assist regulations, no undue prejudice 
to the appellant is evident by a disposition by the Board 
herein, as the amended provisions of the Act specifically 
provide that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2005).  For the reasons set forth above, the Board has found 
that the appellant's claim lacks legal merit under the law 
and therefore, there is no reasonable possibility that 
further assistance or development of the claim at the RO-
level will result in a grant of the benefits sought.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Thus, the Board finds that further development 
is not warranted and the veteran is not prejudiced by 
appellate review.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


